            Case 1:19-cv-00661-EDK Document 8 Filed 08/26/19 Page 1 of 4




             lrn tbe mtniteb ~tates Q'.Court of jfeberal Q'.Clai111s
                                               (Pro Se)


                                                  )
    GADEMA QUOQUOI, doing business as             )
    COMPULINE INTERNATIONAL, INC.,                )
                                                  )
                          Plaintiffs,             )          No. 19-661C
                                                  )          (Filed: August 26, 2019)
    V.                                            )
                                                  )
    THE UNITED STATES OF AMERICA,                 )
                                                  )                Received - USCFC
                          Defendant.              )
                                                  )                     AUG 26 2019
______ _________                                  )
                                                                i ur   • ''-•-· ··   ---
Gadema Quoquoi, Staten Island, NY, prose.

William P. Raye!, Senior Trial Counsel, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, Washington, DC, for Defendant, with whom were Patricia M McCarthy,
Assistant Director, Robert E. Kirschman, Jr. , Director, and Joseph H Hunt, Assistant Attorney
General. Christina M Austin and Andrew Bramnick, Department of Defense, Nathan Guerrero,
General Service Administration, Frank V Dinicola, Department of Veterans Affairs, Of
Counsel.

                                        OPINION AND ORDER

KAPLAN, Judge.

       On May 1, 2019, Plaintiff Gadema Quoquoi, proceeding prose, filed a complaint in this
court on behalf of himself and Compuline International Inc. ("Compuline"), a now-dissolved
company previously owned by Mr. Quoquoi. See generally Compl. , Docket No. 1. He also filed
a motion to proceed in forma pauperis on the same date. See generally Pl. 's Appl. To Proceed In
Forma Pauperis ("Pl. 's Appl."), Docket No. 2. Mr. Quoquoi asks the Court to recommend the
award oftlu·ee contracts to Compuline: "(1) GSA EIS Computer Portion, (2) DoD JEDI
Contract, and (3) the VA Nationwide Healthcare Network, that will enable[] the DoD and the
VA to share patients['] electronic health records." Compl. at 4. 1

       On July 1, 2019, the government filed a motion to dismiss pursuant to Rules 12(b)( 1),
12(b)(6), and 41(b) of the Rules of the United States Court of Federal Claims ("RCFC"). Def. 's
Mot. to Dismiss ("Def.'s Mot.") at 1, Docket No. 7. The government argues that the Court does

1
    The Comt has altered the capitalization of the quoted language.
            Case 1:19-cv-00661-EDK Document 8 Filed 08/26/19 Page 2 of 4



not have subject-matter jurisdiction to adjudicate Mr. Quoquoi's claim, and that, even if the
Court were to determine it had jurisdiction, Mr. Quoqnoi has failed to state a claim upon which
relief can be granted. Id. at 6-9. Additionally, the government argues that Compuline should be
dismissed from the case in accordance with RCFC 41(b) because under RCFC 83.l(a)(3), a
corporation may not be represented by an individual who is not an attorney. Id. at 10.

      For the reasons discussed below, Mr. Quoquoi's application to proceed in forma pauperis
is GRANTED. However, because the Comi finds that it lacks subject-matter jurisdiction over
Mr. Quoquoi's claims, and because he may not represent Compuline under RCFC 83. l(a)(3), the
goverm11ent's motion to dismiss is GRANTED.

                                          DISCUSSION

I.     Mr. Quoquoi's Application to Proceed In Forma Pauperis

        Pursuant to 28 U.S.C. § 1915(a), "any court of the United States may authorize the
commencement ... of any suit, action or proceeding ... without prepayment of fees or security
therefor, by a person who submits an affidavit that includes a statement ... that the person is
unable to pay such fees or give security therefor." 2 A plaintiff does not have to "be absolutely
destitute to enjoy the benefit of the statute." Adkins v. E.I. DuPont De Nemours & Co., 335 U.S.
331, 339 (1948). An affidavit that demonstrates that a plaintiff is unable to pay the fee or give
security therefor and still provide for himself and any dependents is sufficient. See id.; see also
Waltner v. United States, 93 Fed. Cl. 139, 143 (2010) (stating that the question is whether
"paying such fees would constitute a serious hardship on the plaintiff") (internal quotation
omitted).

         Here, Mr. Quoquoi states in his application that he has been unemployed since 2000 and
that he has had no source of income in the past twelve months. Pl. 's Appl. at 2. Mr. Quoquoi also
states that he currently resides in a homeless shelter. Id. Under these circumstances, Mr. Quoquoi
has sufficiently demonstrated that he is unable to pay the comi's prefiling fees. His application to
proceed in forma pauperis is therefore GRANTED.

II.    The Government's Motion to Dismiss

       A.      Failure To Comply with the RCFC as to Plaintiff Compuline

        The Court may dismiss a complaint sua sponte or based on a motion by the defendant
when "the plaintiff fails to prosecute or to comply with the [RCFC] or a comi order." RCFC
41(b). According to RCFC 83.l(a)(3), "[a]n individual who is not an attorney may represent
oneself or a member of one's immediate family, but may not represent a corporation, m1 entity,
or MY other person in any other proceeding before this court." Even in cases of severe hardship,
the Court cmmot waive this rule. Balbach v. United States, 119 Fed. CL 681,683 (2015).




2
 For purposes of28 U.S.C. § 1915, the Court of Federal Claims is a court of the United States.
28 U.S.C. § 2503(d).

                                                 2
             Case 1:19-cv-00661-EDK Document 8 Filed 08/26/19 Page 3 of 4




        Mr. Quoquoi is a pro se plaintiff purporting to represent a corporation. See Comp!. at I.
This is a clear violation of RCFC 83. l(a)(3). Therefore, the government's motion to dismiss
Compuline from the case pursuant to RCFC 4l(b) is GRANTED.

        B.       Mr. Ouoguoi's Lack of Standing

        In considering a motion to dismiss for lack of subject-matter jurisdiction, the Court
accepts as true all undisputed facts in the pleadings and draws all reasonable inferences in favor
of the plaintiff. Trusted Integration, Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011).
The Court may, however, "inquire into jurisdictional facts" to determine whether it has
jurisdiction. Rocovich v. United States, 933 F.2d 991,993 (Fed. Cir. 1991). It is well established
that complaints filed by pro se plaintiffs are held to "less stringent standards than formal
pleadings drafted by lawyers." Haines v. Kerner, 404 U.S. 519, 520 (1972). Nonetheless, even
pro se plaintiffs must persuade the Court that jurisdictional requirements have been met. HmTis
v. United States, 113 Fed. Cl. 290,292 (2013).

        Although Mr. Quoquoi has not yet filed a response to the government's motion to
dismiss, the Court has an independent obligation to satisfy itself of its jurisdiction and may raise
subject-matter jurisdiction sua sponte at any time. See Arbaugh v. Y & H Corp., 546 U.S. 500,
506-07, 514 (2006); Rick's Mushroom Serv., Inc. v. United States, 521 F.3d 1338, 1346 (Fed.
Cir. 2008); see also RCFC 12(h)(3) ("If the court determines at any time that it lacks subject-
matter jurisdiction, the court must dismiss the action."). Having considered the complaint and the
government's motion, the Court finds that it lacks subject-matter jurisdiction over Mr. Quoquoi's
claims and is obligated to dismiss his claims on that ground.

        The Court of Federal Claims has jurisdiction to review bid protests. Imp res a Construzioni
Geom. Domenico Garufi v. United Stales, 238 F.3d 1324, 1330 (Fed. Cir. 2001). "The pmiy
invoking federal jurisdiction bears the burden of establishing [the] elements [of standing]."
Myers Investigative & Sec. Servs., Inc. v. United States, 275 F.3d 1366, 1369 (Fed. Cir. 2002)
(quoting Lujan v. Defs. of Wildlife, 504 U.S. 555,561 (1992)) (alterations added in Myers). 3 The
"irreducible constitutional minimum of standing," requires an "injury in fact" as the first
element. Lujan, 504 U.S. at 560. To satisfy this element in bid protests, a plaintiff must
demonstrate "prejudice," meaning a ''non-trivial competitive injury which can be redressed by
judicial relief." Weeks Marine, 575 F.3d at 1360-62. 4 In order to suffer from this sort of injury, a
plaintiff must meet the required qualifications for the contract it seeks. CliniComp Int'!, Inc. v.
United States, 904 F.3d 1353, 1359---60 (Fed. Cir. 2018). An offeror is qualified if it
demonstrates that it is sufficiently "responsible" to perform the relevant contract. Myers, 275
F.3d at 1371. "Responsibility refers to an offeror's apparent ability and capacity to perform all

3
  Although the Court of Federal Claims is an Article I court, the Court applies identical stm1ding
requirements to Article III coutis. Weeks Marine, Inc. v. United States, 575 F.3d 1352, 1359
(Fed. Cir. 2009).
4
 Where there exists an adequate factual predicate, a disappointed bidder must show it had a
substantial chance of receiving the award but for the alleged procurement error. See Weeks
Marine, 575 F.3d at 1360---61.


                                                  3
          Case 1:19-cv-00661-EDK Document 8 Filed 08/26/19 Page 4 of 4




contract requirements." Centech Grp., Inc. v. United States, 554 F.3d 1029, 1034 n.2 (Fed. Cir.
2009).

        Plaintiff has failed to demonstrate current financial and technical ability to perform multi-
billion-dollar contracts like EIS and JEDI. Plaintiffs corporation, Compuline, was dissolved in
2002 due to failure to comply with New York State tax laws. See Def.'s Mot. App. at 22 (stating
that Compuline's current status is "INACTIVE - Dissolution by Proclamation/ Annulment of
Authority (Jun 26, 2002)" according to the New York Department of State); Def. 's Mot. at 3
(citing N. Y. Tax Law § 203-a). And Mr. Quoquoi individually cannot demonstrate financial and
technical ability required for large government contracts.

         Furthermore, Mr. Quoquoi has failed to demonstrate that he is an "interested party" who
submitted a proposal for any government contract-a requirement for standing. See e.g.,
Digitalis Educ. Sols., Inc. v. United States, 664 F.3d 1380, 1384 (Fed. Cir. 2012) (holding that
bid protests can only be brought by an "interested party"); Rex Serv. Corp. v. United States, 448
F.3d 1305, 1307 (Fed. Cir. 2006) (stating that "[the plaintiff] is required to establish that it (I) is
an actual or prospective bidder, and (2) possesses the requisite direct economic interest" to come
within the Court of Federal Claims' jurisdiction); MCI Telecomms. Corp. v. United States, 878
F.2d 362, 365 (Fed. Cir. 1989) ("[I]n order to be eligible to protest, one who has not actually
submitted an offer must be expecting to submit an offer prior to the closing date of the
solicitation.") (emphasis in original). Here, Mr. Quoquoi has not demonstrated that he has
submitted any such proposals because submitting proposals on behalf of Compuline does not
make him an actual bidder in his personal capacity. See, e.g .. Computer Prods. Int'!, Inc. v.
United States, 26 Cl. Ct. 518, 528 (1992) (observing that president or sole shareholder of a
corporate contractor lacks standing to sue on a contract between contractor and the United
States). Thus, Mr. Quoquoi has failed to demonstrate he has standing to pursue his claims in this
COU!i,


                                          CONCLUSION

       On the basis of the foregoing, the government's motion to dismiss is GRANTED. Mr.
Quoquoi's claims are DISMISSED without prejudice for lack of jurisdiction pursuant to RCFC
12(b)(l). Compuline's claims are DISMISSED with prejudice in accordance with RCFC 4l(b).
The Clerk is directed enter judgment accordingly. Each side shall bear its own costs.

         IT IS SO ORDERED.
                                                           ~/:)_ -               •..


                                                       ELAINE D. KAPLAN
                                                       Judge




                                                   4
